Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-36: in claim 1, the following render the claim indefinite:
Lines 1 and 5 “comprising;” should be “comprising:[[;]]”
Line 4, “the extended cross sectional profile area” should be “the 
Lines 11-13, “the input face” should be “the single input face”
Line 19-20,”the light fixture output face” should be “a light fixture output face”
Line 23 “group of;” should be “group of:[[;]]”
Line 25 “non-lambertian” should be capitalized to “non-Lambertian”

Re 3: “the back of the reflector and front of the light guide” should be  “a back of the reflector and a front of the light guide”

Re 8: line 2, “the range” should be “a range”
Re 26: “the lighting distribution” should be “a lighting distribution”; and on line  “light guide inner face” should be “the light guide inner face”

Re 27: “the components” should be “

Re 30: “a cross sectional profile area” and “the extended cross-sectional profile area” is confusing because this claim defines a new component that is named the same as a component already defined in claim 1. Examiner reads them as “a further cross sectional profile area” and “the 

Re 33: on the last line, “the light fixture housing” should be “the linear housing of the light fixture”

Re 36: on the second line, “the light fixture housing” should be “the linear housing of the light fixture”

Allowable Subject Matter
Claims 1-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:  
Re 1-36: in claim 1, “A) a linear housing having the three dimensional form of a cross-sectional profile area extended linearly in an orthogonal longitudinal direction and further comprising internal support features integral to the extended cross-sectional profile area; B) a single edgelit optical assembly comprising; 1) at least one LED board comprising at least one LED mounted onto a printed circuit board (PCB); 2) a light guide comprised of optically transmissive bulk material containing either light scattering regions or surface features or both and further comprising; a) a single input face; b) an opposing face non-adjacent to the input face; c) an inner face adjacent to the input face; d) an outer face adjacent to the input face; 3) at least one reflector positioned external of the light guide and proximate to the light guide inner face or opposing face wherein light exiting the light guide is reflected back into the light guide from the at least one reflector; C) An optically transmitting component with an inner input face and an outer output face, wherein the inner input face of the optically transmitting component is offset from the light guide outer face and the outer output face of the optically transmitting component is the light fixture output face and; wherein the linear housing holds in position in a removable manner and retains in optical alignment at least one component of the single edge lit optical assembly selected from the group of; the at least one LED board, the light guide, and the at least one reflector and; - 16 -Applicant Docket No. FO-080_CIPi_Cl wherein light output from the light guide outer face is non-lambertian with at least one intensity peak oriented in a non-normal direction to the light guide outer face and is subsequently transmitted through the optically transmitting component.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875